Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claim 30 directed to an invention non-elected without traverse.  Accordingly, claim 30 been cancelled.
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 16, Matitsine et al (US 2015/0091767) discloses in Figures 1a-1b, a dielectric lens, the dielectric lens (30, Fig. 1a) being a cylindrical lens (30), a cross-sectional profile of the cylindrical lens being a quasi-ellipse, and the dielectric constant of the cylindrical lens is homogeneous (see Fig. 1b).
Lafond et al (US 2010/0134368) discloses in Figure 2, the lens being formed by filling a plurality of units (2,3,4).
The most closed prior art fails to disclose the cylindrical lens being formed by piling a plurality of cylindrical units, dielectric constant distribution of the cylindrical units in the dielectric lens enabling a non-plane wave in a minor axis direction of the quasi-ellipse to be converted into a plane wave after passing through the dielectric lens, and a length of each cylindrical unit being equal to a length of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845